DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/23/2020 has been entered and fully considered.  Claims 1-2 and 4-15 are pending.  Claims 1, 4, and 12 are amended.  Claims 1-2 and 4-15 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5-7, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-011995 A (“Ryu”) in view of US 2005/0202316 A1 (“Hwang”).
Regarding claims 1, 4, and 8, Ryu discloses a positive electrode for a lithium secondary battery (Abstract).  The positive electrode comprises a positive electrode current collector 1; and a positive electrode active material layer 2 (Fig. 1; [0018]).  The positive electrode active material layer 2 comprises a base layer portion 2a (“the lower layer portion”) and an intermediate layer portion 2c (“the upper layer portion”).  Each of the layers comprises a positive electrode active material, a binder, and an electrically conductive material ([0017]).
Regarding the composition of the positive electrode active material, Ryu does not expressly disclose the positive electrode active material has an electroconductivity of 0.0001- 0.0004 S/cm and comprises Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.5 < a < 0.7, 0 < b < 1, 0 < c < 1, a + b + c = 1), or the positive electrode active material has an electroconductivity of 0.008- 0.015 S/cm and comprises Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.7 < a < 1, 0 < b < 1, 0 < c < 1, a + b + c = 1) [claim 1]; or the positive electrode active material is Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.5 < a < 0.7, 0 < b < 1, 0 < c < 1, a + b + c = 1 and the content of the conductive material contained in the lower layer portion is 12-57 parts by weight based on 100 parts by weight of the content of the conductive material contained in the upper layer portion, or the positive electrode active material is Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.7 < a < 1, 0 < b < 1, 0 < c < 
Hwang discloses a lithium secondary battery comprising a positive active material comprising a Ni-based positive active material of Formulas 1 or 2 and a Co-based positive active material of Formula 3 (Abstract; [0021]-[0027]).  The combination of active materials provides high cycle life at both normal and high temperatures and excellent safety ([0028]).  Examples of the Ni-based positive active material include LiNi0.6Co0.2Mn0.2O2 and LiNi0.8Co0.1Mn0.1O2 ([0028]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the Ni-based positive active material as taught by Hwang to provide high cycle life at both normal and high temperatures and excellent safety.
Regarding the amount of the material, while Ryu is silent regarding the positive electrode active material has an electroconductivity of 0.0001 S/cm -0.0004 S/cm, and a content of the conductive material contained in the lower layer portion is 10-59 parts by weight based on 100 parts by weight of a content of the conductive material contained in the upper layer portion, or the positive electrode active material has an electroconductivity of 0.008 S/cm -0.015 S/cm, and the content of the conductive material contained in the lower layer portion is 10-30 parts by weight based on 100 parts by weight of the content of the conductive material contained in the upper layer portion [claim 1] (emphasis added) and the positive electrode active material is Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.5 < a < 0.7, 0 < b < 1, 0 < c < 1, a + b + c = 1 and the content of the conductive material contained in the lower layer portion is 12-57 parts by weight based on 100 parts by weight of the content of the conductive material contained in the upper layer portion, or the positive electrode active material is Lix(NiaCobMnc)O2, wherein 0.5 < x < 1.3, 0.7 < a < 1, 0 < b < 1, 0 < c < 1, a + b + c = 1) and the content of the conductive material contained in the lower layer portion is 12-30 parts by weight based on 100 parts by weight of the content of the conductive material contained in the upper layer portion [claim 8] (emphasis added), Ryu discloses the composition of the base layer portion 2a is formulated so that binding force of the layer is maximized ([0015], [0017], [0019], [0029], [0031]) and the composition of the intermediate layer is formulated to increase the capacity of the positive electrode ([0025], [0033]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of conductive material as claimed to appropriately provide the binding force of the base layer portion 2a and capacity of the positive electrode.
Regarding claims 2, 5, and 7, modified Ryu discloses the battery of claim 1.  Ryu discloses positive electrode active materials ([0027]) and binders ([0028]).  In Examples, the same positive electrode active material (LiCoO2), binder (PVDF), and electrically conductive material (carbon black) is used in each of the layers ([0042]-[0045]).
Regarding claims 6 and 13, modified Ryu discloses the battery of claim 1.  Ryu discloses the base layer portion 2a (layer A or D) has a thickness of 30 µm and intermediate layer portion 2c (layer B) has a thickness of 90 µm (Table 2).
Regarding claim 9, modified Ryu discloses the battery of claim 1.  Ryu is silent regarding the content of the conductive material contained in the upper layer portion is 
Regarding claim 10, modified Ryu discloses the battery of claim 1.  Ryu discloses a Li ion secondary battery ([0013]).  While Ryu is silent regarding the negative electrode and separator, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the battery with a positive electrode, a negative electrode, and a separator interposed therebetween because Ryu discloses this is a known structure of a Li ion secondary battery ([0003]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-011995 A (“Ryu”) in view of US 2005/0202316 A1 (“Hwang”) as applied to claim 1 above, and further in view of US 2014/0162118 A1 (“Chu”).
Regarding claim 11, modified Ryu discloses the battery of claim 1.  Ryu does not expressly disclose a specific surface area of the conductive material contained in the 
Chu discloses an electrode structure comprising an energy type active layer 120 formed on a surface of a current collector 110, and a power type active layer 130 formed on a surface of the energy type active layer 120 (Abstract; Fig. 1; [0014]).  Chu teaches the specific surface area of the second conductive particles in the power type active layer 130 is greater than the specific surface area of the first conductive particles in the energy type active layer 120 ([0023]).  Chu discloses this allows for an increase the electron transmission capability (i.e., the electricity conductivity) ([0024]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the conductive material contained in the lower layer portion with a specific surface area less than that of the conductive material contained in the upper layer portion as taught by Chu to increase the electron transmission capability (i.e., the electricity conductivity).
Regarding claim 12, modified Ryu discloses the battery of claim 11.  As to the exact specific surface area (i.e. the specific surface area of the conductive material contained in the upper layer portion is 100 - 300 times of the specific surface area of the conductive material contained in the lower layer portion), in view of the rejection under 35 USC 112(b) above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative specific surface because Chu links the specific surface area to the electrical conductivity.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-011995 A (“Ryu”) in view of US 2005/0202316 A1 (“Hwang”) as applied to claim 1 above, and further in view of US 2015/0311512 A1 (“Paulsen”).
Regarding claim 14, modified Ryu discloses the battery of claim 1.  Ryu does not expressly disclose the positive electrode active material comprises a large-diameter positive electrode active material and a small-diameter positive electrode active material, wherein the large-diameter positive electrode active material has a D50 diameter of 8 µm to 20 µm, and the small-diameter positive electrode active material has a D50 diameter of 3 µm to 7 µm.
Paulsen discloses a bimodal lithium transition metal oxide based powder for a rechargeable powder (Abstract).  One powder consists of relatively large, dense particles, whilst the other powder has small particles. The small particles can easily be pressed into the voids between the large particles ([0053]).  This achieves electrodes having low porosity allowing for (a) the use of less liquid electrolyte providing better safety and (b) a high content of active material providing high volumetric and gravimetric capacity and energy density ([0056]).  The powder comprises a first powder having an average particle size (D50) of at least 15 µm and a second powder having an average particle size (D50) of less than 5 μm ([0015]-[0016].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of a bimodal powder as taught by Paulsen to allow for the use of less liquid electrolyte providing better safety and a high content of active material providing high volumetric and gravimetric capacity and energy density.
Regarding claim 15, modified Ryu discloses the battery of claim 14.  Paulsen discloses exemplary embodiments wherein the weight ratio of the large-diameter positive electrode active material (in this case LCO) and the small-diameter positive electrode active material (in this case HLM) is 9:1, 7.5:2.5, and 5:5 ([0122]-[0128]).

Response to Arguments
In view of the amendment to claims 4 and 12, the rejection of said claims under 35 USC 112(a) and (b) is withdrawn.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not contain motivation to solve the problem identified by applicants and that the prior art does not recognize the problem solved by applicants (pp. 8-9).  However, the Office respectfully disagrees.  The problem identified by applicants is nail penetration stability.  See the response at pg. 8 and the specification as filed at Technical Problem on pp. 2-3.  The prior art does recognize the problem of safety at penetration.  See Hwang at [0006], [0018]-[0019], [0057].  It also appears that applicant is somewhat conflating the discovery of a solution with the discovery of a problem in this argument.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant appears to argue the presence of unexpected results in the claimed invention (pp. 9-11).  Applicant characterizes the electroconductivity of the positive active material as a result effective variable.  This argument is not persuasive.
It is noted that Hwang discloses examples of the Ni-based positive active material include LiNi0.6Co0.2Mn0.2O2 and LiNi0.8Co0.1Mn0.1O2 ([0028]).  It is submitted that the electroconductivity is an inherent property or characteristic of the active material.  See MPEP 2112.  Because the prior art teaches the specific compositions recited in instant claim 4, the electroconductivity is necessarily present.
Applicant argues that the claimed invention is unpredictable and compares the inventive and comparative examples.  It appears to argument is drawn more toward the alleged unexpected results achieved by the claimed invention rather than any alleged unpredictability.  It is noted that the comparative examples did result in batteries that could successfully charge and discharge for at least 500 cycles.  See Tables 1 and 2 of the instant specification.  Whether or not batteries pass a nail safety test would appear to be more indicative of an alleged unexpected result rather than any unpredictability.  Nevertheless, it is noted that absolute predictability is not a necessary prerequisite to a case of obviousness.  Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  See MPEP 2145.
As to any alleged unexpected results, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that applicant has provided data for two specific active materials (Li(Ni0.6Co0.2Mn0.2)O2 and Li(Ni0.8Co0.1Mn0.1)O2), while claim 1 recites a range of compositions; the active material, binder polymer, and conductive material in the data are the same in each layer, while these can differ in claim 1; an amount of conductive material in the layers is shown in the data, while claim 1 does not recite a specific amount of conductive material in the layers; the ratio shown for the Li(Ni0.6Co0.2Mn0.2)O2 material is 12-57, while claim 1 recites 10-59; the ratio shown for the Li(Ni0.8Co0.1Mn0.1)O2 material is 12-30, while claim 1 recites 10-30.  It is unclear if the entire claimed range would appreciate the alleged unexpected results.
For these reasons, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0318133 A1 and KR 10-2017-0014299 A each disclose secondary batteries having positive electrodes having a greater concentration of conductive material in a portion of the positive electrode further from the current collector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727